


EXHIBIT 10.38

PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement, (this “Purchase Agreement”), is hereby made
and entered into this 22 day of December 2008, (the “Effective Date”), by and
between:




Tanaka Kikinzoku Kogyo Kabushiki Kaisha, (“TKK”), a company incorporated under
the laws of Japan with its registered offices located at Tokyo Building 22F,
7-3, Marunouchi 2-chome, Chiyoda-ku, Tokyo 100-6422, Japan




and




Catalytic Solutions, Inc., (“CSI”), a company incorporated under the laws of the
State of California, USA, with its registered offices located at 1640 Fiske
Place Oxnard, California 93033, United State of America.




WITNESSETH




WHEREAS, TKK and CSI jointly established the Japanese corporation, TC Catalyst,
Inc., (“TC Catalyst”), pursuant to that certain Shareholders’ Agreement executed
by TKK and CSI as of February 13, 2008, which Shareholders’ Agreement TC
Catalyst joined as a party by means of a written acknowledgement dated June 11,
2008, and which Shareholders’ Agreement was amended by TKK, CSI and TC Catalyst
pursuant to that certain First Amendment Agreement as of June 11, 2008, (as may
be amended from time to time, the “Shareholders’ Agreement”), and as of the
Effective Date each of TKK and CSI hold fifty percent of the total issued shares
of TC Catalyst; and




WHEREAS, CSI desires to sell to TKK, and TKK desires to purchase from CSI, a
portion of the shares of TC Catalyst currently held by CSI in accordance with
the terms and conditions set forth in this Purchase Agreement; and




WHEREAS, CSI and/or its Affiliates possesses certain proprietary technology
relating to diesel exhaust emissions purification filters and catalysts, and
specifically to certain catalysts for HDU, (as such term is defined in the
Shareholders’ Agreement), in connection with gasoline, compressed natural gas
and diesel fuels for commercial on-road and off-road vehicles, buses, trucks,
delivery vans, mobile equipment, mobile power generation, marine vehicles,
locomotives, stationary diesel genset applications, diesel mobile skid mounted
gensets, natural gas mobile skid mounted gensets and such other heavy-duty
applications; and








1







--------------------------------------------------------------------------------

WHEREAS, certain technology, including such HDU catalyst technology, possessed
by CSI and/or its Affiliates was licensed, and caused to be licensed, to TC
Catalyst pursuant to that certain CSI License Agreement executed by CSI and TC
Catalyst as of June 11, 2008 (the “CSI License Agreement”); and




WHEREAS, CSI further desires to sell, and cause its Affiliates to sell, to TKK,
and TKK desires to purchase from CSI and its Affiliates, such HDU catalyst
technology and a part of license fee claim, as well as additional technology
later developed by CSI as more further described in, and in accordance with the
terms and conditions set forth in, this Purchase Agreement,




NOW, THEREFORE, each of TKK and CSI, (each, a “Party” and collectively, the
“Parties”), hereby agrees to abide in good faith with each of the following
terms and conditions.




Article 1.

Definitions




Each capitalized term used in this Purchase Agreement shall, unless otherwise
specifically defined herein, have the meaning assigned to each such term in
accordance with the Shareholders’ Agreement.




Article 2.

Sale and Purchase of Shares




2.1

Subject to the execution by TKK, CSI and TC Catalyst of the Second Amendment
Agreement amending the Shareholders’ Agreement in connection with this Purchase
Agreement, (the “Second Amendment”), CSI hereby agrees to sell to TKK,
effectively as of the Effective Date, 400 Shares, (the “CSI Shares”), for a
total purchase price of JPY 40,000,000, (forty million Japanese Yen, the “Share
Purchase Price”), and TKK hereby agrees to purchase the CSI Shares and to pay to
CSI the Share Purchase Price by bank transfer to the bank account designated by
CSI on the Effective Date.




2.2

CSI hereby represents and warrants that the CSI Shares hereby transferred to TKK
shall be free and clear of any and all liens, encumbrances or other security
interests of any kind.




2.3

This Purchase Agreement shall constitute the written consent for the transfer of
Shares set forth in this Article 2 required under Article 2.7 of the
Shareholders’ Agreement.








2







--------------------------------------------------------------------------------



 

2.4

Each of CSI and TKK hereby agree (i) to execute the Second Amendment as of the
Effective Date, (ii) to cause TC Catalyst to execute the Second Amendment as of
the Effective Date, and (iii) to cause the Directors nominated by each such
Party to take all such steps necessary to duly authorize and finalize the sale
of the Shares in accordance with this Article 2 and to register such Shares in
the name of TKK.




2.5

Following the completion of the purchase and sale of the CSI Shares, (i) TKK
shall be obligated to contribute as a shareholder of TC Catalyst seventy percent
(70%) of the financing requirements of TC Catalyst and to receive seventy
percent (70%) of all distributions of dividends and profits, and assets in the
event of dissolution, of TC Catalyst, and (ii) CSI shall be obligated to
contribute as a shareholder of TC Catalyst thirty percent (30%) the financing
requirements of TC Catalyst and to receive thirty percent (30%) of all
distributions of dividends and profits, and assets in the event of dissolution,
of TC Catalyst.




2.6    Following the completion of the purchase and sale of the CSI Shares, if
TC Catalyst requires additional financing, TKK and CSI shall be obligated to
adjust the non-capital contributions to TC Catalyst (such as the total
outstanding amount of principal with respect to the TKK Loan, TKK Notarized
Deed, and CSI Notarized Deed) so that the proportion of such non-capital
contributions shall be the same proportion as the proportion of the Shares held
by TKK and CSI to the total number of outstanding Shares.




Article 3.

Repurchase Option




3.1

Subject to the satisfaction of the conditions set forth in Article 3.2 below,
CSI shall have the one-time option to repurchase, at any time prior to the
dissolution of TC Catalyst, the total number of 398 Shares of the 400 Shares
sold to TKK pursuant to Article 2 above at a price for such Shares, (the “Share
Repurchase Price”), equal to 398 multiplied by the sum of (i) JPY 100,000, (one
hundred thousand Japanese Yen), plus (ii) a repurchase premium equivalent to an
amount of interest that would be due based on a calculation using an interest
rate of 2%, (two percent), per annum applied to JPY 100,000, (one hundred
thousand Japanese Yen), and calculated from the Effective Date until the date of
the actual repurchase of the Shares under this Article 3, compounded annually.




3.2

CSI shall be entitled to exercise the Share purchase option of 398 Shares as set
forth in Article 3.1 above only on the conditions that (i) the total outstanding
amount of principal with respect to the TKK Loan has been repaid by TC Catalyst,
together with all interest due thereon and (ii) thereafter, CSI shall be
obligated to contribute as a shareholder of TC Catalyst to the financing
requirements of TC Catalyst in the





3







--------------------------------------------------------------------------------

same proportion as the proportion of the Shares held by CSI to the total number
of outstanding Shares.




3.3

In the event CSI desires to repurchase the 398 Shares from TKK as set forth in
Article 3.1 above, CSI shall provide to TKK written notice of such repurchase no
less than thirty days prior to the date on which CSI desires to repurchase such
Shares, and such written notice shall be binding on and constitute a valid
agreement between the Parties with respect to the repurchase by CSI and sale by
TKK of all of the 398 Shares.




3.4

In the event of a repurchase by CSI of the 398 Shares pursuant to this Article
3, CSI shall pay the total Share Purchase Price to TKK on or prior to the date
set forth for such repurchase in the written notice by CSI pursuant to Article
3.3 above, by bank transfer to the bank account designated by TKK.




3.5

Following the confirmed receipt of the total amount of the Share Purchase Price
by TKK, each of CSI and TKK shall cause the Directors nominated by each such
Party to take all such steps necessary to duly authorize and finalize the sale
of the Shares so purchased by CSI, and to register such Shares in the name of
CSI.




3.6

TKK shall transfer to CSI the Shares repurchased by CSI pursuant to this Article
4 free and clear of any and all liens, encumbrances or other security interests
of any kind.




3.7

In the event CSI repurchases the Shares pursuant to this Article 3, each of TKK
and CSI shall execute itself, and shall cause TC Catalyst to execute,  a further
amendment to the Shareholders’ Agreement, (the “Repurchase Amendment”), which
Repurchase Amendment shall (i) amend Article 3.1 of the Shareholders’ Agreement
so that (a) TKK shall be entitled to nominate and/or appoint four Directors and
CSI shall be entitled to nominate and/or appoint three Directors, or (b) TKK
shall be entitled to nominate and/or appoint three Directors and CSI shall be
entitled to nominate and/or appoint two Directors, as may be agreed upon by TKK
and CSI; provided, however, that in any event TKK shall nominate and/or appoint
the majority of the Directors, (ii) amend Article 3.3 of the Shareholders’
Agreement so that the number of Directors equivalent to a majority of all of the
Directors shall constitute a quorum, and (iii) amend the Shareholders’ Agreement
as necessary in order to clarify that (c) each of TKK and CSI shall be entitled
to share in all distributions of dividends and profits, and assets in the event
of dissolution, of TC Catalyst in the same proportion as, (d) each of TKK and
CSI shall be required to contribute as a shareholder of TC Catalyst to the
financing requirements of TC Catalyst in the same proportion as, and (e) the
proportions/percentages used for the





4







--------------------------------------------------------------------------------

various payments to be made between TKK and CSI under Article 13 of the
Shareholders’ Agreement shall be appropriately adjusted so as to represent the
same proportion as, in all cases,  the proportion of the holding of Shares by
TKK and CSI immediately following such repurchase of Shares.




Article 4.

Purchase and Sale of HDU Technology




4.1

CSI hereby agrees to (i) sell and transfer, and cause its Affiliates to sell and
transfer,  to TKK all of the technology described in Article 4.2 below, (the
“HDU Technology”) and (ii) grant, and cause its Affiliates to grant,  to TKK all
of the rights described in Article 5.1 and 5.2 below and claim of JPY250,000,000
(two hundred fifty million Japanese Yen) portion of the license fee under the
CSI License Agreement, for a total purchase price of US$7,500,000, (seven
million five hundred thousand US Dollars, the “Technology Purchase Price”), and
TKK shall pay the Technology Purchase Price to CSI by bank transfer to the bank
account designated by CSI as set forth in Article 6.1.




4.2

HDU Technology shall mean, with respect to and limited to the Territory, (i) all
of the CSI Technology relating to HDU catalysts, (ii) all other technology
relating to HDU catalysts held by CSI and/or any of the Affiliates of CSI as of
the Effective Date, if any, and (iii) all technology relating to HDU catalysts
developed by CSI and/or any of the Affiliates of CSI during the period
commencing on the Effective Date and ending on the fifth anniversary of the
Effective Date, (the “Development Period”).  For avoidance of doubt, the
transfer of the HDU Technology by CSI and its Affiliates to TKK pursuant to this
Article 4 shall include, without limitation, (a) the transfer to TKK of the
ownership of all of granted patents, industrial design patents, utility model
patents and all other forms of legally recognized intellectual property right
protection, (collectively, “Intellectual Property Rights”), within the Territory
and all pending applications for Intellectual Property Rights within the
Territory, held or made by or in the name of CSI and/or any of the Affiliates of
CSI as of the Effective Date for HDU catalysts, which granted and pending
Intellectual Property Rights shall include those patents listed in Attachment I,
(the “HDU Patents”), (b) the transfer to TKK of all trade secrets, know-how and
all other proprietary information, (collectively, “Trade Secrets”), held by CSI
and/or any of the Affiliates of CSI as of the Effective Date and relating to HDU
catalysts, which Trade Secrets TKK shall be entitled to make exclusive use of
within the Territory, (c) the ownership of all Intellectual Property Rights and
of all Trade Secrets granted to or developed by CSI, any of the Affiliates of
CSI, or jointly to or by CSI and any third party, relating to HDU catalysts
within the Territory during the Development Period, and the exclusive right to
apply for, at any appropriate time, Intellectual Property Rights within the
Territory relating to any developments, inventions,





5







--------------------------------------------------------------------------------

improvements or technologies for HDU catalysts developed by CSI, any of the
Affiliates of CSI or by CSI jointly with any third party during such Development
Period, (d) the grant to TKK of a non-exclusive, royalty-free, fully paid-in
license in perpetuity to use in any manner, including without limitation, to
sublicense the use of, any and all Intellectual Property Rights or Trade Secrets
granted to or held by CSI and/or its Affiliates, as of the Effective Date or at
any time during the Development Period, which Intellectual Property Rights or
Trade Secrets may be used, but are not limited to use, for or in connection with
HDU catalysts, and (e) for the avoidance of doubt, the grant to TKK of the right
to make, in its own name, any and all applications for Intellectual Property
Rights relating to HDU Technology in any country located within the Territory;
provided, however, that TKK shall not be allowed to make any such application
for Intellectual Property Rights with respect to any Trade Secrets disclosed by
CSI relating to HDU Technology, regarding which Trade Secrets (x) CSI has
notified TKK in writing that CSI will not permit public disclosure and (y) have
not become part of the public domain.




4.3

CSI shall assist TKK in maintaining those patents within the Territory that are
the subject of the provisions of Article 4.2 (d) above, including, without
limitation, reasonably responding to all patent objections, invalidation or
infringement-related proceedings related to the Patents and otherwise defending
the Patents in a commercially reasonable fashion; provided, however, that TKK
shall have the sole right to control and settle any such proceedings.




4.4

CSI shall, at no additional cost to TKK, assist TKK with respect to all
procedures relating to transfers, registrations, notifications, applications,
etc., relating to any granted and pending Intellectual Property Rights
transferred to TKK under this Article 4, as may be reasonably requested by TKK
in order to complete the transfer of the HDU Technology to TKK as contemplated
under this Article 4, including, without limitation, assisting with any
application, filing, registration, notification, etc., for granted and pending
Intellectual Property Rights in connection with existing HDU Patents and new
HDU-related technology and developments in any country or jurisdiction within
the Territory.  Following the Effective Date and until the first anniversary of
the end of the Development Period, CSI shall, at no additional cost to TKK,
further cooperate with TKK in order to provide TKK with all Trade Secrets
relating to the HDU Technology, which Trade Secrets are subject to transfer to
TKK under this Purchase Agreement, including, without limitation, all necessary
reports, summaries, training and updates.  




4.5

For avoidance of doubt, the transfer to TKK of the HDU Technology pursuant to
this Article 4 is intended by the Parties to give TKK the exclusive rights, as
between the Parties and the Affiliates of CSI, to manufacture and sell within
the





6







--------------------------------------------------------------------------------

Territory relevant products and services with respect to Diesel Catalysts for
the HDU field; provided, however, that TKK hereby acknowledges and agrees that
its ability to exercise its rights with respect to the HDU Technology shall in
all events be subject to the provisions of Article 8.3 of the Shareholders’
Agreement.  




4.6

For avoidance of doubt, nothing in this Purchase Agreement shall be construed or
interpreted to require CSI to make any transfer of Breakthrough Technology to
TKK, even in the event such Breakthrough Technology may be related to HDU
catalysts.  Notwithstanding the foregoing, however, in the event CSI and/or any
of the Affiliates of CSI develop Breakthrough Technology relating to HDU
catalysts and desire to sell, license or otherwise transfer in any way such
Breakthrough Technology or any part of such Breakthrough Technology to any third
party located in or for use in any part of the Territory, CSI shall first make
such offer to TKK based on the same terms and conditions offered to such third
party, and only in the event TKK refuses such offer in writing may CSI complete
such contemplated sale, license or other transfer to such third party based on
the terms offered to and rejected by TKK.




4.7

In the event TKK desires to sell, license or otherwise transfer in any way all
or any portion of the HDU Technology to any third party at any time, TKK shall
first provide CSI with written notice of such intended sale, license or other
transfer.  CSI shall be free in its sole discretion to make an offer to purchase
or license from TKK such HDU Technology and TKK shall be free in its sole
discretion to accept or reject such offer from CSI.




Article 5.

Additional Rights to TKK and Non-Compete by TKK




5.1

In the event (i) TKK desires to have TC Catalyst export and sell products
incorporating the HDU Technology and provide related services, or (ii) TKK
desires or intends, following the dissolution of TC Catalyst for any reason, to
export or sell itself or through agents or representatives, products
incorporating the HDU Technology and to provide related services, in either case
solely to original equipment manufacturing, (“OEM”), companies located outside
of the Territory, which OEM companies are subsidiaries of customers of TKK or of
TC Catalyst, as applicable, located within the Territory, TKK shall notify CSI
thereof in writing, and TKK and CSI shall finalize and execute within thirty
(30) business days a license agreement permitting TKK, and TC Catalyst by means
of a sublicense from TKK if applicable, to utilize the Intellectual Property
Rights and Trade Secrets of CSI outside of the Territory to the extent necessary
to permit such export and sales of products incorporating the HDU Technology and
such provision of related services by TKK or TC Catalyst outside of the
Territory to such OEM subsidiaries





7







--------------------------------------------------------------------------------

of customers located within the Territory.  For avoidance of doubt, in the event
CSI receives written notice from TKK as provided in this Article 5, CSI shall be
obligated to grant promptly to TKK a license allowing TKK, or TC Catalyst by
means of a sublicense from TKK, to utilize the Intellectual Property Rights and
Trade Secrets necessary to permit TKK or TC Catalyst to conduct export and sales
of products incorporating the HDU Technology and provide related services
outside of the Territory to such OEM subsidiaries of customers located within
the Territory, in exchange for which TKK shall be obligated to pay to CSI
royalties on such sales, whether such sales are made by TKK or by TC Catalyst as
sublicense, and the amount of such royalties shall be reasonably negotiated by
the Parties and shall be based on commercial standards generally applicable to
the industry.




5.2

To the full extent permitted by applicable law, TKK hereby agrees in perpetuity
(i) not to compete directly, (ii) not to compete indirectly through acquisition,
(whether directly, by merger or otherwise), of another company, and (iii) to
cause its Affiliates not to compete, with CSI outside of the Territory in
connection with catalysts for LVA and related services.




Article 6.

Payment of Technology Purchase Price




The payment of the total amount of the Technology Purchase Price shall be as
follows: (i) TKK shall pay to CSI US$5,000,000, (five million US Dollars) on 26
day of December 2008, on or prior to which date CSI shall submit to TKK all
documents reasonably required by TKK for the application for transfer of
registration or the notification of transfer of ownership of the HDU Patents
labeled “Registration 1 Patents” in Attachment I with the patent offices in
Japan, South Korea and the Peoples’ Republic of China, and (ii) TKK shall pay to
CSI US$2,500,000, (two million five hundred thousand US Dollars) within two
weeks from the date when CSI submits to TKK all documents reasonably required by
TKK for the application for transfer of registration or the notification of
transfer of ownership of the HDU Patents labeled “Registration 2 Patents” in
Attachment I with the patent offices in Japan, South Korea and the Peoples’
Republic of China.




Article 7.

Fees, Expenses and Taxes




Each Party shall be liable for all of the expenses and fees required in order
for each such Party to perform its obligations as set out in this Purchase
Agreement.  In the event consumption or other sales taxes become applicable with
respect to any payment required hereunder, the Parties acknowledge and agree
that such consumption or sales taxes shall be added to the amount of such
payment.








8







--------------------------------------------------------------------------------



 

Article 8.

Term of Agreement




This Agreement shall remain in effect in perpetuity and shall be binding on the
successors, hiers and assignees of each of the Parties.




Article 9.

Governing Law and Resolution of Disputes




9.1

This Purchase Agreement shall be governed by and interpreted in accordance with
the laws of Japan.




9.2

Any claim, dispute or controversy arising between TKK and CSI in relation to
this Purchase Agreement, or any breach hereof, which cannot be satisfactorily
settled through consultations in good faith between TKK and CSI, shall be
finally settled by arbitration upon the written request of either Party, before
an arbitration tribunal of the International Court of Arbitration, in accordance
with its rules and utilizing three arbitrators, one to be chosen by each of TKK
and CSI, and the third to be chosen by the initial two arbitrators.  The place
of arbitration shall be Tokyo, Japan.  Each of TKK and CSI hereby agrees that
any award of such arbitration tribunal shall be final and binding upon both
Parties, and that judgment upon such award may be entered in any court having
jurisdiction thereof.







IN WITNESS WHEREOF, each of TKK and CSI has caused its duly authorized
representative to execute this Agreement with effect from the date first set
forth hereinabove.




Tanaka Kikinzoku Kogyo

Catalytic Solutions, Inc.

Kabushiki Kaisha







/s/Hideya Okamoto

/s/ Charles F. Call

  

Name:

Hideya Okamoto

Name:  Charles F. Call

Title:   Representative Director

Title:    Chief Executive Officer

and President





9







--------------------------------------------------------------------------------

Exhibit 1

PATENTS




 

Patent Title

WIPO application No.

Country application No.

Country







1

Perovskite-type Metal oxide

Compounds and

methods for

Preparing and using

the compounds







__

3357073

Japan




2

Platinum group

metal-free catalysts

for reducing the

ignition temperature

of particulates on a

diesel particulate

filter

PCT/US2005/037196

(2004.10.14)

200580038581.7

China




3

JP2007-536981

Japan




4

10-2007-7008524

South Korea




5

Catalyst and method

for reducing nitrogen

oxides in exhaust

streams with

hydrocarbons of

alcohol

PCT/US2006/006454

(2005.2.28)

200680006155.X

China




6

JP2007-557164

Japan




7

Ammonia SCR

Catalyst and Method

of Using the Catalyst

PCT/US2007/25490

10-2008-7028066

South Korea







8

High Temperature

Ammonia SCR

Catalyst and Method

of Using the Catalyst

PCT/US2007/25566

10-2008-7028188

South Korea




9

Ammonia SCR

Catalyst and Method

of Using the Catalyst

PCT/US2007/25490

200780017726.4

China




10

applying

Japan




11

High Temperature

Ammonia SCR

Catalyst and Method

of Using the Catalyst

PCT/US2007/25566

200780018013.X

China




12

applying

Japan








10







--------------------------------------------------------------------------------

AMENDMENT TO PURCHASE AND SALE AGREEMENT




This Amendment to Purchase and Sale Agreement, (“Amendment”), made and entered
into this 22nd day of December, 2008 by and between Tanaka Kikinzoku Kogyo
Kabushiki Kaisha, (“TKK”), a company incorporated under the laws of Japan with
its registered offices located at Tokyo Building 22F, 7-3, Marunouchi 2-chome,
Chiyoda-ku, Tokyo 100-6422, Japan and Catalytic Solutions, Inc., (“CSI”), a
company incorporated under the laws of the State of California, USA, with its
registered offices located at 4567 Telephone Road, Suite 206, Ventura,
California 93003, United States of America,




WITNESSETH:




WHEREAS, TKK and CSI entered into a certain Purchase and Sale Agreement on
December 22, 2008 (the “Agreement”), whereby TKK did not intend to purchase HDU
Technology for uses other than technology relating to HDU catalysts, but
purchased HDU Technology for uses other than technology relating to HDU
catalysts;




WHEREAS, TKK and CSI now desire to make provisions to amend the Agreement in
accordance with the terms of this Amendment,




NOW, THEREFORE, the parties hereto agree as follows:




1.  Article 4.8.  The following provisions shall be added in the Agreement after
the provisions of Article 4.7 thereof.

“4.8

TKK hereby grants to CSI, and CSI hereby accepts, effective of the Effective
Date, a royalty-free, fully paid-in, irrevocable license in perpetuity in the
Territory, with the right to grant sublicenses, to make, use, sell or offer for
sale products incorporating HDU Technology and any improvements of or relating
to HDU Technology for uses other than technology relating to HDU catalysts,
which license shall be exclusive within the Territory. TKK shall grant to CSI a
royalty-free, fully paid-in, irrevocable license in perpetuity outside the
Territory with the right to grant sublicenses, to make, use, sell or offer for
sale products incorporating any improvements of or relating to HDU Technology,
promptly following the development or acquisition thereof by TKK, which license
shall be exclusive outside the Territory. TKK and CSI shall cause TC Catalyst to
automatically grant an exclusive, royalty-free, fully paid-in license in
perpetuity (with no right to sublicense) to any inventions and developments made
solely by TC Catalyst or by TC Catalyst in conjunction with any third party
outside the Territory to CSI.  Notwithstanding the foregoing, however, CSI shall
inform TKK of the detail of sublicenses of HDU Technology for uses other than
technology relating to





1







--------------------------------------------------------------------------------

HDU catalysts. TKK shall promptly notify CSI if TKK recognizes any action is
initiated by or against TKK relating to or affecting the HDU Technology or any
improvements of or relating to HDU Technology for uses other than HDU within the
Territory.”  




2.  Article 4.9.  The following provisions shall be added in the Agreement after
the provisions of Article 4.8 thereof.

“4.9

TKK hereby grants to CSI, and CSI hereby accepts, effective of the Effective
Date, a royalty-free, fully paid-in, irrevocable license until TKK and TC
Catalyst execute the TKK HDU License Agreement, to grant a sublicense to TC
Catalyst to make, use, sell or offer for sale products incorporating HDU
Technology for HDU within the Territory.”




3.  Continuing Effect of Agreement.  Except as specifically above-amended by
this Amendment, all provisions of the Agreement shall continue in full force and
effect.




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed in
duplicate original counterparts on the date and year first set forth above, and
each of the parties shall retain one original counterpart.




Tanaka Kikinzoku Kogyo

Catalytic Solutions, Inc.

Kabushiki Kaisha







/s/ Hideya Okamoto



/s/ Charles F. Call

Name:

Hideya Okamoto

Name:  Charles F. Call

Title:   Representative Director

Title:   Chief Executive Officer

and President











2





